FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROBERTO FRANCISCO RAMOS-                         No. 14-72697
PEREZ, AKA Juan Gervacio, AKA Juan
Gervacio Lucas,                                  Agency No. A077-129-208

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Roberto Francisco Ramos-Perez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law and constitutional claims, Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      Ramos-Perez’ contention that the agency erred and violated due process in

allegedly pretermitting or denying his application for cancellation of removal is

without merit. The record establishes that Ramos-Perez failed to apply for

cancellation of removal and conceded through counsel that he was ineligible for

such relief due to his 2002 conviction under Cal. Penal Code § 273.5(a). See

Carrillo v. Holder, 781 F.3d 1155, 1157-60 (9th Cir. 2015) (Cal. Penal Code

§ 273.5(a) (2002) is categorically a crime of domestic violence under 8 U.S.C.

§ 1227(a)(2)(E)(i)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on

a due process challenge, an alien must show error and prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72697